Citation Nr: 9901008	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-47 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Lyme disease with 
an organic personality disorder, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1984 to June 1987, 
with an additional period of inactive duty for training from 
July 12, 1992, to July 25, 1992.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a May 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for Lyme 
disease and assigned a 10 percent evaluation.  By a decision 
of April 1995, the RO determined that the veterans 
disability was analogous to an organic mental disorder with a 
systemic infection.  As such, the veterans disability was 
recharacterized as Lyme disease with organic personality 
disorder, and a 30 percent evaluation was assigned under the 
criteria for rating mental disorders.  

In March 1997, the Board remanded the case to the RO for 
additional development.  That additional development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


REMAND

The veteran claims that his service-connected Lyme disease 
with an organic personality disorder is more severely 
disabling than currently evaluated.  A review of the record, 
however, discloses that additional development is again 
needed prior to adjudication by the Board.  While the Board 
regrets the delay associated with this REMAND, this action is 
necessary to ensure that the veterans claim is fairly 
adjudicated. 

In May 1994, the RO granted service connection for Lyme 
disease.  The RO evaluated this disability by analogy to 
meningitis under Diagnostic Code 8019 and assigned a 10 
percent evaluation.  By a decision of April 1995, a Hearing 
Officer recharacterized this disability as Lyme disease with 
organic personality disorder.  The Hearing Officer then 
assigned a 30 percent evaluation under Diagnostic Code 9324, 
which refers to dementia associated with systemic infection.  

The Hearing Officer appears to have rated this disability 
solely under the schedular criteria for evaluating 
psychiatric disorders, as required under 38 C.F.R. § 4.132, 
Note 4 (1996).  That provision provided that when two 
diagnoses, one organic and the other psychological or psycho-
neurotic, are presented covering the organic and psychiatric 
aspects of a single disability entity, only one percentage 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psycho-neurotic categories, the condition 
will be rated under the new diagnosis.  Id.  In addition, 
under the newly revised rating criteria, 38 C.F.R. § 4.126 
(d) provides that when a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  See 38 C.F.R.     § 4.126(d) (1998).

Based on the record, however, it is unclear which aspect of 
the veterans Lyme disease with an organic personality 
disorder is more disabling.  During his hearing before the 
undersigned Member of the Board in September 1998, the 
veteran reported numerous psychiatric problems associate with 
this disability, including irritability, social isolation, 
decreased memory and concentration, and outbursts of anger.  
The veteran also indicated that this disability had a myriad 
of physical symptoms, including chest pains, painful joints 
and muscles (particularly the knees), severe headaches, and 
numbness and tingling of the upper extremities.  The veteran 
stated that these physical symptoms substantially interfered 
with his employment as a mason.  

The record reflects that the veteran has been afforded 
numerous psychiatric examinations by the VA to determine the 
severity of the psychiatric nature of his Lyme disease with 
an organic personality disorder.  Nevertheless, the veteran 
has not been afforded a physical examination since November 
1994 to identify the physical aspects of this disability.  
Therefore, the Board finds that further development of the 
case is necessary to fairly adjudicate the veterans claim.  
In particular, the veteran should be afforded appropriate VA 
examination(s) to assess the nature of the physical aspects 
of his Lyme disease with an organic personality disorder.  
The RO should then make a determination as to whether the 
physical or psychiatric aspects of the veterans Lyme disease 
with an organic personality disorder represents the dominant 
aspect of the disorder.

The Board further notes that Lyme disease did not have its 
own diagnostic code and evaluation criteria at the time 
service connection was granted, and, as a result, was rated 
by analogy to meningitis, under Diagnostic Code 8019.  
However, the segment of the rating schedule for determining 
the disability evaluations for infectious diseases, immune 
disorders and nutritional deficiencies was changed effective 
August 30, 1996, and a diagnostic code was added for Lyme 
disease. Under Diagnostic Code 6319, active Lyme disease will 
be assigned a 100 percent disability rating.  If inactive, 
residuals will be rated under the appropriate system.  See 
38 C.F.R. § 4.88d, Diagnostic Code 6319 (1998).  To date, the 
RO has not had an opportunity to adjudicate the veteran's 
claim under Diagnostic Code 6319. 

Finally, in correspondence dated in October 1988, a VA 
Vocational Rehabilitation Counseling Officer indicated that 
the veteran was eligible to participate in their program.  
The veteran also testified during his Board hearing that he 
did in fact enroll in the VA Vocational Rehabilitation 
training program, but that he was dropped from the program 
because of his poor academic performance, which he attributed 
to his Lyme disease with an organic personality disorder.  
However, these records are currently not associated with the 
veterans claims file.  Therefore, the RO should procure any 
available VA Chapter 31 folder pertaining to the veteran's 
current VA Vocational Rehabilitation training.







Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the 
evidence of record, the veteran's 
Chapter 31 Vocational Rehabilitation 
folder.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist familiar with Lyme disease.  
Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder, including a 
copy of this REMAND.  The examiner 
should then conduct a thorough 
examination of the veteran.  The 
findings of the examiner must indicate 
whether Lyme disease is active or not.  
If the disease is not active, the 
examiner must specify the anatomic 
systems affected by the disease.  Any 
necessary special studies or tests are 
to be accomplished.  A complete 
rationale for any opinion expressed 
must be provided.

3.  If, and only if, the veteran's Lyme 
disease is not active, the RO should 
schedule the veteran for additional 
examinations by specialists in each of 
the systems determined to be affected 
by the disease. Before examining the 
veteran, the examiner(s) should 
carefully review the veteran's claims 
folder, including a copy of this 
REMAND.  Each examiner must report all 
findings, which should be sufficiently 
detailed to determine ratings under the 
relevant schedular criteria and should 
specify which symptoms are related to 
the Lyme disease.  In particular, each 
neurologic and orthopedic impairment 
noted should be described in sufficient 
degree.  All necessary tests, including 
range of motion studies for each joint 
involved, should be performed.  In 
addition, the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, 
the examiner should so state.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  After all necessary examinations 
have been conducted, the examination 
reports and the claims folder should be 
forwarded to the initial examiner for 
review to determine if all matters have 
been adequately covered. 

5.  Following the completion of the 
foregoing, the RO must review the 
claims folder to ensure that the 
requested action is completed in full.  
The RO should then make a determination 
as to whether the physical or 
psychiatric aspects of the veterans 
Lyme disease with an organic 
personality disorder represents the 
dominant aspect of the disorder.  
Thereafter, the RO should readjudicate 
the issue of entitlement to an 
increased rating for Lyme disease with 
organic personality disorder in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law, including the provisions of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
and DeLuca v. Brown 8 Vet. App. 202 
(1995), where applicable.  

6.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be given the opportunity 
to respond thereto.  The veteran and 
his representative should be afforded 
the applicable response period before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action of the veteran is required until 
he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
